Exhibit 10.2
 
March 6, 2012


To:
Pepco Holdings, Inc.

 
701 Ninth Street, N.W.

 
Washington, DC 20068



From:
Morgan Stanley & Co. LLC

 
1585 Broadway

 
New York, NY 10036-8293





Dear Sirs,


The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between us on the Trade
Date specified below (this “Transaction”).  This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.


1. The definitions and provisions contained in the 2000 ISDA Definitions (the
“2000 Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “2002
Definitions” and, together with the 2000 Definitions, the “Definitions”), each
as published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation.  In the event of any inconsistency between
the 2002 Definitions and the 2000 Definitions, the 2002 Definitions will govern
to the extent of such inconsistency.  In the event of any inconsistency between
the Definitions and this Confirmation, this Confirmation will govern to the
extent of such inconsistency.


This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as if
Party A and Party B had executed an agreement in such form on the Trade Date
(but without any Schedule except for (i) the election of the laws of the State
of New York as the governing law, without regard to New York’s choice of laws
doctrine other than Title 14 of Article 5 of the New York General Obligations
Law, (ii) the election of an executed guarantee of Morgan Stanley dated as of
the Trade Date in substantially the form attached hereto as Annex C as a Credit
Support Document and (iii) the election of Morgan Stanley as a Credit Support
Provider in relation to Party A). In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail to the extent of such inconsistency for the purpose of the Transaction
to which this Confirmation relates.  The parties hereby agree that no
Transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.  For purposes of the 2002 Definitions, this
Transaction is a Share Forward Transaction.



 
 

--------------------------------------------------------------------------------

 



Party A and Party B each represents to the other that it has entered into this
Transaction in reliance upon such tax, accounting, regulatory, legal, and
financial advice as it deems necessary and not upon any view expressed by the
other.


2. The terms of the particular Transaction to which this Confirmation relates
are as follows:


General Terms:


Party A:
Morgan Stanley & Co. LLC



Party B:
Pepco Holdings, Inc.



Trade Date:
March 6, 2012



Effective Date:
March 9, 2012



Base Amount:
Initially, 2,337,662 Shares, subject to the provisions set forth under
“Conditions to Effectiveness” below.  On each Settlement Date, the Base Amount
shall be reduced by the number of Settlement Shares for such Settlement Date.



Maturity Date:
The earlier of (i) March 5, 2013 (or, if such date is not a Scheduled Trading
Day, the next following Scheduled Trading Day) and (ii) the date on which the
Base Amount is reduced to zero.



Forward Price:
On the Effective Date, the Initial Forward Price, and on any other day, the
Forward Price as of the immediately preceding calendar day multiplied by the sum
of (i) 1 and (ii) the Daily Rate for such day; provided that on each Forward
Price Reduction Date, the Forward Price in effect on such date shall be the
Forward Price otherwise in effect on such date minus the Forward Price Reduction
Amount for such Forward Price Reduction Date.



Initial Forward Price:
USD 18.57625 per Share.



Daily Rate:
For any day, (i)(A) USD-Federal Funds Rate for such day minus (B) the Spread
divided by (ii) 365.



USD-Federal Funds Rate:
For any day, the rate set forth for such day opposite the caption “Federal
funds”, as such rate is displayed on the page “FedsOpen <Index> <GO>”


 
2 

--------------------------------------------------------------------------------

 



on the BLOOMBERG Professional Service, or any successor page; provided that if
no rate appears for any day on such page, the rate for the immediately preceding
day for which a rate appears shall be used for such day.


Spread:
0.75%.



Forward Price Reduction Dates:
As set forth in Schedule I.

 
Forward Price Reduction Amount:
For each Forward Price Reduction Date, the Forward Price Reduction Amount set
forth opposite such date on Schedule I.

 
Shares:
Common Stock, USD 0.01 par value per share, of Party B (also referred to herein
as the “Issuer”) (Exchange identifier: “POM”).



Exchange:
The New York Stock Exchange.



Related Exchange(s):
All Exchanges.



Clearance System:
The Depository Trust Company.



Calculation Agent:
Morgan Stanley & Co. LLC.  Following any determination or calculation by the
Calculation Agent hereunder, in its capacity as such, upon a written request by
Party B, the Calculation Agent will provide to Party B, by e-mail to the e-mail
address provided by Party B in such written request, a report (in a commonly
used file format for the storage and manipulation of financial data) displaying,
in reasonable detail, the basis for such determination or calculation, it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary models or other confidential or proprietary information used by it
for such determination or calculation.



Settlement Terms:


Settlement Date:
Any Scheduled Trading Day following the Effective Date and up to and including
the Maturity Date, as designated by (a) Party A pursuant to “Termination
Settlement” below or (b) Party B in a written notice (a “Settlement Notice”)
that satisfies the Settlement


 
3 

--------------------------------------------------------------------------------

 



Notice Requirements and is delivered to Party A at least (i) three Scheduled
Trading Days prior to such Settlement Date, which may be the Maturity Date, if
Physical Settlement applies, and (ii) 20 Scheduled Trading Days (or other period
of time as agreed between Party A and Party B) prior to such Settlement Date,
which may be the Maturity Date, if Cash Settlement or Net Share Settlement
applies; provided that (x) the Maturity Date shall be a Settlement Date if, on
such date, the Base Amount is greater than zero, (y) if Physical Settlement (or,
subject to clause (z) below, Net Share Settlement) applies and the relevant
Settlement Date specified above (including a Settlement Date occurring on the
Maturity Date) (or, with respect to Net Share Settlement, the Settlement Date
specified pursuant to clause (z) below, if applicable) is not a Clearance System
Business Day, the Settlement Date shall be the next following Clearance System
Business Day, and (z) if Cash Settlement or Net Share Settlement applies and
Party A shall have fully unwound its hedge during the relevant Unwind Period by
a date that is more than three Scheduled Trading Days prior to a Settlement Date
specified above, Party A may, by written notice to Party B, specify any
Scheduled Trading Day prior to such originally specified Settlement Date as the
Settlement Date.


Settlement Shares:
With respect to any Settlement Date, a number of Shares, not to exceed the Base
Amount, designated as such by Party B in the related Settlement Notice or by
Party A pursuant to “Termination Settlement” below; provided that on the
Maturity Date, the number of Settlement Shares shall be equal to the Base Amount
on such date.



Settlement Method:
Physical Settlement, Cash Settlement or Net Share Settlement.



Settlement Method Election:
Applicable, at the election of Party B as set forth in a Settlement Notice that
satisfies the Settlement Notice Requirements; provided that Physical Settlement
shall apply (i) if no Settlement Method is validly selected, (ii) with respect
to any Settlement Shares in respect of which Party A is unable, in its
commercially reasonable judgment, to unwind its


 
4 

--------------------------------------------------------------------------------

 



hedge by the end of the relevant Unwind Period in compliance with Rule 10b-18
under the Exchange Act (assuming that purchases of Shares, in connection with
such Settlement Notice, by Party A on each Unwind Day during such Unwind Period
were instead made by Party B) or due to the lack of sufficient liquidity in the
Shares on any Unwind Day during such Unwind Period, (iii) to any Termination
Settlement Date (as defined below under “Termination Settlement”) or (iv) if the
Maturity Date is a Settlement Date, in respect of such Settlement Date.  Net
Share Settlement shall be deemed to be included as an additional settlement
method under Section 7.1 of the 2002 Definitions.


Settlement Notice Requirements:
Each Settlement Notice shall specify the Settlement Date to which it relates,
the number of Settlement Shares applicable to such Settlement Date and, subject
to the next sentence, the related Settlement Method.  Notwithstanding any other
provision hereof, a Settlement Notice delivered by Party B that specifies Cash
Settlement or Net Share Settlement will not be effective to establish a
Settlement Date or require Cash Settlement or Net Share Settlement unless Party
B delivers to Party A, with such Settlement Notice, a representation signed by
Party B substantially in the following form: “As of the date of this Settlement
Notice, (A) Party B is not aware of any material non-public information
concerning itself or the Shares, and is designating the date contained herein as
a Settlement Date in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws; (B) Party B is not electing Cash
Settlement or Net Share Settlement to create actual or apparent trading activity
in the Shares (or any security convertible into or exercisable or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exercisable or exchangeable for
Shares); (C) the laws of Party B’s jurisdiction of organization permit Party B
to purchase a number of Shares equal to the greater of (x) the number of
Settlement Shares designated herein and (y) a number of Shares with a value, as


 
5 

--------------------------------------------------------------------------------

 



of the date hereof, equal to the product of (I) such number of Settlement Shares
and (II) the Forward Price in effect on the date hereof; and (D) such election
and settlement does not, as of the date such Settlement Notice is delivered by
Party B, violate or conflict with any law, regulation or supervisory guidance
applicable to Party B or any order or judgment of any court or other agency of
government applicable to Party B or any of its assets, and all governmental
consents, if any, that are required to have been obtained by Party B with
respect to such election or settlement have been obtained and are in full force
and effect and all conditions of each such consent have been complied with.”


Unwind Day:
In respect of each Settlement Notice and related Settlement Date, each Exchange
Business Day that is not a Suspension Day during the period (the “Unwind
Period”) from, and including, the first Exchange Business Day following the date
Party B validly elects Cash Settlement or Net Share Settlement in respect of
such Settlement Date to, and including, the date that precedes such Settlement
Date by one Settlement Cycle, subject to “Termination Settlement” below.  If any
Unwind Day is a Disrupted Day, the Calculation Agent shall make commercially
reasonable adjustments to the terms of this Transaction (including, without
limitation, the Cash Settlement Amount and the 10b-18 VWAP) to account for the
occurrence of such Disrupted Day, with such adjustments to be based, in the
Calculation Agent’s commercially reasonable judgment, on, among other factors,
the duration of any Market Disruption Event, if any, giving rise to such
Disrupted Day and the volume, historical trading patterns and trading price of
the Shares.



 
For greater clarity, with respect to any Settlement Date (x) in respect of which
Cash Settlement applies, Party A shall be deemed to have completed unwinding its
hedge in respect of the portion of this Transaction to be settled on such
Settlement Date when it purchases (or, to the extent applicable, unwinds
derivative positions (including, but not


 
6 

--------------------------------------------------------------------------------

 



limited to, swaps or options related to the Shares), resulting in Party A’s
synthetic purchase of) an aggregate number of Shares equal to the number of
Settlement Shares for such Settlement Date; and (y) in respect of which Net
Share Settlement applies, Party A shall be deemed to have completed unwinding
its hedge in respect of the portion of this Transaction to be settled on such
Settlement Date when it purchases (or, to the extent applicable, unwinds
derivative positions (including, but not limited to, swaps or options related to
the Shares), resulting in Party A’s synthetic purchase of) an aggregate number
of Shares having an aggregate purchase price equal to the Net Share Purchase
Price for such Settlement Date.


 
The parties hereto acknowledge and agree that they have entered into a
substantially identical forward transaction with respect to 15,584,415 Shares
pursuant to a confirmation dated as of March 5, 2012 (the “Base
Confirmation”).  Party A and Party B agree that if Party B designates a
Settlement Date under the Base Confirmation for which Cash Settlement or Net
Share Settlement is applicable, and the resulting Unwind Period (the “Matching
Unwind Period”) under the Base Confirmation coincides for any period of time
with an Unwind Period for the Transaction, then the Unwind Period under this
Confirmation shall not commence (or, if the Unwind Period under this
Confirmation has already commenced, such Unwind Period shall be suspended) until
the Exchange Business Day immediately following the later of (i) the date Party
A actually completes the unwind of its hedge with respect to the Base
Confirmation in connection with the designation of such Settlement Date under
the Base Confirmation, and (ii) the date the Matching Unwind Period ends.



Suspension Day:
Any Exchange Business Day on which Party A reasonably determines, based on the
advice of counsel, that Cash Settlement or Net Share Settlement may violate
applicable securities laws.  Party A shall notify Party B if it receives such
advice from its counsel.




 
7 

--------------------------------------------------------------------------------

 



Market Disruption Event:
Section 6.3(a)(ii) of the 2002 Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “, in each case that the
Calculation Agent determines is material.”



Exchange Act:
The Securities Exchange Act of 1934, as amended from time to time.



Physical Settlement:
On any Settlement Date in respect of which Physical Settlement applies, Party B
shall deliver to Party A through the Clearance System the Settlement Shares for
such Settlement Date, and Party A shall deliver to Party B, by wire transfer of
immediately available funds to an account designated by Party B, an amount in
cash equal to the Physical Settlement Amount for such Settlement Date, on a
delivery versus payment basis.  If, on any Settlement Date, the Shares to be
delivered by Party B to Party A hereunder are not so delivered (the “Deferred
Shares”), and a Forward Price Reduction Date occurs during the period from, and
including, such Settlement Date to, but excluding, the date such Shares are
actually delivered to Party A, then, at Party A’s election in its sole and
absolute discretion, the portion of the Physical Settlement Amount payable by
Party A to Party B in respect of the Deferred Shares shall be reduced by an
amount equal to the Forward Price Reduction Amount for such Forward Price
Reduction Date, multiplied by the number of Deferred Shares.  For the avoidance
of doubt, no Forward Price Reduction Amount for a Forward Price Reduction Date
shall be applied to reduce the Forward Price more than once.



Physical Settlement Amount:
For any Settlement Date in respect of which Physical Settlement applies, an
amount in cash equal to the product of (i) the Physical Forward Price on such
Settlement Date and (ii) the number of Settlement Shares for such Settlement
Date.



Physical Forward Price:
Means (x) on any day during the period from, and including, a Forward Price
Reduction Date to, but excluding, the second Exchange Business Day immediately
following such Forward Price


 
8 

--------------------------------------------------------------------------------

 



Reduction Date, the Forward Price on such day, plus the Forward Price Reduction
Amount for such Forward Price Reduction Date; and (y) on all other days, the
Forward Price on such day.


Cash Settlement:
On any Settlement Date in respect of which Cash Settlement applies, if the Cash
Settlement Amount for such Settlement Date is a positive number, Party A will
pay such Cash Settlement Amount to Party B by wire transfer of immediately
available funds to an account designated by Party B.  If the Cash Settlement
Amount is a negative number, Party B will pay the absolute value of such Cash
Settlement Amount to Party A by wire transfer of immediately available funds to
an account designated by Party A.  Such amounts shall be paid on the Settlement
Date.



Cash Settlement Amount:
For any Settlement Date in respect of which Cash Settlement applies, an amount
determined by the Calculation Agent equal to (1) the product of (i) (A) the
arithmetic average of the Forward Prices on each Unwind Day in the relevant
Unwind Period (calculated assuming no reduction to the Forward Price for any
Forward Price Reduction Date that occurs during such Unwind Period, it being
understood, for the avoidance of doubt, that the related Forward Price Reduction
Amount(s) shall be accounted for pursuant to clause (2) below) minus (B) the
arithmetic average of the 10b-18 VWAPs on each Unwind Day in such Unwind Period,
and (ii) the number of Settlement Shares for such Settlement Date, minus (2) the
product of (i) the Forward Price Reduction Amount for each Forward Price
Reduction Date that occurs during such Unwind Period, and (ii) the number of
Settlement Shares with respect to which Party A has not unwound its hedge as of
such Forward Price Reduction Date.



Net Share Settlement:
On any Settlement Date in respect of which Net Share Settlement applies, if the
number of Net Share Settlement Shares is a (i) negative number, Party A shall
deliver a number of Shares to Party B equal to the absolute value of the Net
Share Settlement Shares, or (ii) positive number, Party B shall deliver to Party
A the Net Share Settlement


 
9 

--------------------------------------------------------------------------------

 



Shares; provided that if Party A determines in its good faith, reasonable
judgment that it would be required to deliver Net Share Settlement Shares to
Party B, Party A may elect to deliver a portion of such Net Share Settlement
Shares on one or more dates prior to the applicable Settlement Date.  In no
event will Party B be required to return any Net Share Settlement Shares Party A
has delivered to it pursuant to the proviso to the immediately preceding
sentence.


Net Share Settlement Shares:
For any Settlement Date in respect of which Net Share Settlement applies, a
number of Shares equal to (a) the number of Settlement Shares for such
Settlement Date minus (b) the number of Shares Party A actually purchases during
the relevant Unwind Period for a total purchase price (the “Net Share Purchase
Price”) equal to the difference between (1) the product of (i) the arithmetic
average of the Forward Prices on each Unwind Day in such Unwind Period
(calculated assuming no reduction to the Forward Price for any Forward Price
Reduction Date that occurs during such Unwind Period, it being understood, for
the avoidance of doubt, that the related Forward Price Reduction Amount(s) shall
be accounted for pursuant to clause (2) below) and (ii) the number of Settlement
Shares for such Settlement Date, and (2) the product of (i) the Forward Price
Reduction Amount for each Forward Price Reduction Date that occurs during such
Unwind Period and (ii) the number of Shares with respect to which Party A has
not unwound its hedge as of such Forward Price Reduction Date.



10b-18 VWAP:
For any Unwind Day, the volume-weighted average price per Share at which the
Shares trade as reported in the composite transactions for the Exchange on such
Unwind Day, excluding (i) trades that do not settle regular way, (ii) opening
(regular way) reported trades on the Exchange on such Unwind Day, (iii) trades
that occur in the last ten minutes before the scheduled close of trading on the
Exchange on such Unwind Day and ten minutes before the scheduled close of the
primary trading session in the market where the trade is effected, and (iv)
trades on such Unwind Day that do not


 
10 

--------------------------------------------------------------------------------

 



satisfy the requirements of Rule 10b-18(b)(3) under the Exchange Act, as
determined in good faith by the Calculation Agent.  Party B acknowledges that
the Calculation Agent may refer to the Bloomberg Page “POM <Equity> AQR SEC” (or
any successor thereto), in its discretion, for such Unwind Day to determine the
10b-18 VWAP.


Settlement Currency:
USD.



Failure to Deliver:
Not applicable.



Other Applicable Provisions:
To the extent Party B is obligated to deliver Shares to Party A pursuant hereto,
the provisions of Sections 9.2 (last sentence only), 9.8, 9.9, 9.10 and 9.11 of
the 2002 Definitions will be applicable as if “Physical Settlement” applied to
the Transaction; provided that each representation in Section 9.11 of the 2002
Definitions relating to restrictions, obligations, limitations or requirements
under applicable securities laws that exist as a result of the fact that Party B
is the issuer of the Shares shall be deemed to be deleted.



Adjustments:


Method of Adjustment:
Calculation Agent Adjustment, subject to the provisions set forth in clause (b)
under “Acceleration Events” below.  For the avoidance of doubt, the Calculation
Agent may make an adjustment pursuant to Calculation Agent Adjustment to any one
or more of the Base Amount, the Forward Price and any other variable relevant to
the settlement or payment terms of this Transaction to account for the diluting
or concentrative effect of the applicable Potential Adjustment Event on the
theoretical value of the Shares; provided that the Calculation Agent shall in no
event require the Company to effect any Cash Settlement.



Additional Adjustment:
If the Calculation Agent determines that the actual cost to Party A, over any
one-month period, of borrowing a number of Shares equal to the Base Amount to
hedge its exposure to this Transaction exceeds a weighted average rate equal to
25 basis points per annum, the Calculation Agent shall


 
11 

--------------------------------------------------------------------------------

 



reduce the Forward Price in order to compensate Party A for the amount by which
such cost exceeded a weighted average rate equal to 25 basis points per annum
during such period.  The Calculation Agent shall notify Party B prior to making
any such adjustment to the Forward Price, and, upon the request of Party B,
Party A shall provide an itemized list of its stock loan costs for the
applicable one-month period.  If the Calculation Agent determines that Party A’s
stock loan costs over any trailing three-week period exceed a weighted average
rate equal to 25 basis points per annum, Party A shall notify Party B of such
fact no later than the Exchange Business Day following such determination.




Account Details:


Payments to Party A:
To be advised under separate cover or by telephone confirmed prior to each
Settlement Date.



Payments to Party B:
To be advised under separate cover or by telephone confirmed prior to each
Settlement Date.



Delivery of Shares to Party A:
To be advised.



Delivery of Shares to Party B:
To be advised.



3. Other Provisions:


Conditions to Effectiveness:


The effectiveness of this Confirmation on the Effective Date shall be subject to
(i) the condition that the representations and warranties of Party B contained
herein and in the Purchase Agreement dated March 5, 2012 between Party B and, as
Representatives of the Several Underwriters, Morgan Stanley & Co. LLC, J.P.
Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Citigroup Global Markets Inc. (the “Purchase Agreement”), and any certificate
delivered pursuant thereto, by Party B are true and correct on the Effective
Date as if made as of the Effective Date, (ii) the condition that Party B have
performed all of the obligations required to be performed by it hereunder or
under the Purchase Agreement on or prior to the Effective Date, (iii) the
condition that Party B have delivered to Party A an opinion of counsel dated as
of the Effective Date in substantially the form attached hereto as Annex B
(subject to customary exceptions and limitations), (iv) the satisfaction or
waiver of all of the conditions set forth in Section 6 of the Purchase
Agreement, (v) the condition that the Purchase Agreement

 
12 

--------------------------------------------------------------------------------

 



has not been terminated pursuant to Section 10(a) or Section 11(ii) thereof and
(vi) the condition that neither of the following has occurred (A) in the
commercially reasonable judgment of Party A, Party A is unable to borrow and
deliver for sale a number of Shares equal to the Base Amount, or (B) the
Calculation Agent determines that either it is impracticable for Party A to do
so or Party A would incur a stock loan cost of more than a rate equal to 200
basis points per annum to do so (in which event set forth in this clause (vi),
this Confirmation shall be effective, but the Base Amount for this Transaction
shall be the number of Shares Party A is able to so borrow at or below a stock
loan cost of 200 basis points per annum, which number may, for the avoidance of
doubt, be zero (and, for the avoidance of doubt, if the Base Amount is so
reduced to zero, this Confirmation shall not be effective)).  Party B’s
obligations hereunder shall be subject to the condition precedent that Party A,
the Forward Seller and the Underwriters (as such terms are defined in the
Purchase Agreement) have performed, on or prior to the Effective Date, all of
the obligations required to be performed by it prior to the Effective Date under
the Purchase Agreement.


Representations and Agreements of Party B:


Party B (i) has such knowledge and experience in financial and business affairs
as to be capable of evaluating the merits and risks of entering into this
Transaction; and (ii) has consulted with its own legal, financial, accounting
and tax advisors in connection with this Transaction.  Party B acknowledges that
Party A is not making any representations or warranties with respect to the
treatment of the Transaction, including, without limitation, ASC Topic 260,
Earnings Per Share, ASC Topic 815, Derivatives and Hedging, ASC Topic 480,
Distinguishing Liabilities from Equity, ASC 815-40, Derivatives and
Hedging—Contracts in Entity’s Own Equity (or any successor issue statements) or
under the Financial Accounting Standards Board’s Liabilities & Equity Project.


As of the date hereof, Party B is not the subject of any civil proceeding of a
judicial or administrative body of competent jurisdiction that could reasonably
be expected to materially impair Party B’s ability to perform its obligations
hereunder.


Party B will, by the next succeeding New York Business Day, notify Party A upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default or a Potential Adjustment Event.


Additional Representations, Warranties and Agreements of Party B:  Party B
hereby represents and warrants to, and agrees with, Party A as of the date
hereof that:


(a)  
All Shares, when issued and delivered in accordance with the terms of this
Transaction, will be duly authorized and validly issued, fully paid and
nonassessable, and the issuance thereof will not be subject to any preemptive or
similar rights.



(b)  
Party B has reserved and will keep available at all times, free from preemptive
rights, out of its authorized but unissued Shares, solely for the purpose of
issuance


 
13 

--------------------------------------------------------------------------------

 



upon settlement of this Transaction as herein provided, the full number of
Shares as shall be issuable at such time upon settlement of this Transaction,
assuming Physical Settlement.  All Shares so issuable shall, upon such issuance,
be approved for listing on the Exchange, subject only to official notice of
issuance.


(c)  
Party B agrees to provide Party A at least five Exchange Business Days’ written
notice (an “Issuer Repurchase Notice”) prior to executing any repurchase of
Shares by Party B or any of its subsidiaries (or entering into any contract that
would require, or give the option to, Party B or any of its subsidiaries to
purchase or repurchase Shares), whether out of profits or capital or whether the
consideration for such repurchase is cash, securities or otherwise (an “Issuer
Repurchase”), that, alone or in the aggregate, would result in the Base Amount
Percentage (as defined below) being (i) equal to or greater than 8.5% of the
outstanding Shares or (ii) greater by 1.0% or more than the Base Amount
Percentage at the time of the immediately preceding Issuer Repurchase Notice
(or, in the case of the first such Issuer Repurchase Notice, greater than the
Base Amount Percentage as of the later of the date hereof or the immediately
preceding Settlement Date, if any).  The “Base Amount Percentage” as of any day
is the fraction (1) the numerator of which is the Base Amount, plus the “Base
Amount,” as such term is defined in the Base Confirmation, in each case, as of
such day and (2) the denominator of which is the number of Shares outstanding on
such day.



(d)  
No filing with, or approval, authorization, consent, license registration,
qualification, order or decree of, any court or governmental authority or
agency, domestic or foreign, is necessary or required for the execution,
delivery and performance by Party B of this Confirmation and the consummation of
this Transaction (including, without limitation, the issuance and delivery of
Shares on any Settlement Date) except (i) such as have been obtained under the
Securities Act of 1933, as amended (the “Securities Act”), and (ii) as may be
required to be obtained under the securities laws of any state or the District
of Columbia.



(e)  
Party B agrees not to make any Issuer Repurchase if, immediately following such
Issuer Repurchase, the Base Amount Percentage would be equal to or greater than
8.5%.



(f)  
Neither Party B nor any of its affiliated purchasers (within the meaning of Rule
10b-18 under the Exchange Act) shall take or refrain from taking any action
(including, without limitation, the execution of any direct purchases by Party B
or any of its affiliated purchasers or any purchases by a party to a derivative
transaction with Party B or any of its affiliated purchasers), either under this
Confirmation, under an agreement with another party or otherwise, that would
cause any purchases of Shares by Party A or any of its affiliates in connection
with any Cash Settlement or Net Share Settlement of this Transaction not to
comply with the requirements of the safe harbor provided by Rule 10b-18 under
the Exchange Act if such purchases were made by Party B.




 
14 

--------------------------------------------------------------------------------

 



(g)  
Party B will not engage in any “distribution” (as defined in Regulation M under
the Exchange Act (“Regulation M”)) that would cause a “restricted period” (as
defined in Regulation M) to occur during any Unwind Period.



(h)  
Party B is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended).



(i)  
In addition to any other requirements set forth herein, Party B agrees not to
elect Cash Settlement or Net Share Settlement if, in the reasonable judgment of
Party B (or if in the reasonable judgment of Party A, as previously notified in
writing to Party B), such settlement or Party A’s related market activity would
result in a violation of the U.S. federal securities laws or any other federal
or state law or regulation applicable to Party B.



(j)  
Party B is not, and, after giving effect to the transactions contemplated
hereby, will not be, an “investment company” (as defined in the Investment
Company Act of 1940, as amended).



(k)  
Party B is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares).



Covenant of Party B:


Subject to the provisions set forth below under the heading “Private Placement
Procedures,” the parties acknowledge and agree that all Shares delivered by
Party B to Party A on any Settlement Date will be newly issued Shares and, when
delivered by Party A (or an affiliate of Party A) to securities lenders from
whom Party A (or an affiliate of Party A) borrowed Shares in connection with
hedging its exposure to this Transaction, will be freely saleable without
further registration or other restrictions under the Securities Act, in the
hands of those securities lenders, irrespective of whether such stock loan is
effected by Party A or an affiliate of Party A (provided that such Shares may be
subject to resale restrictions if the actions or status of any such securities
lender would cause any such resale restrictions to apply by virtue of its share
ownership in Party B or its status as an “affiliate” of Party B or
otherwise).  Accordingly, subject to the provisions set forth below under the
heading “Private Placement Procedures,” Party B agrees that the Shares that it
delivers to Party A on each Settlement Date will not bear a restrictive legend
and that such Shares will be deposited in, and the delivery thereof shall be
effected through the facilities of, the Clearance System.


Covenants of Party A:


(a)  
Unless the provisions set forth below under “Private Placement Procedures” shall
be applicable, Party A shall use any Shares delivered by Party B to Party A on
any Settlement Date to return to securities lenders to close out open Share
loans


 
15 

--------------------------------------------------------------------------------

 



created by Party A or an affiliate of Party A in the course of Party A’s or such
affiliate’s hedging activities related to Party A’s exposure under this
Confirmation.


(b)  
In connection with bids and purchases of Shares in connection with any Cash
Settlement or Net Share Settlement of this Transaction, Party A shall, and shall
cause its affiliates to, execute such purchases to unwind its hedge of its
exposure to this Transaction in compliance with the requirements of the safe
harbor provided by Rule 10b-18 under the Exchange Act, as if such provisions
were applicable to such purchases; provided that Party A’s obligations under
this clause (b) shall be subject to applicable Securities and Exchange
Commission or Staff no-action letters or interpretations as appropriate and
subject to any delays between execution and reporting of a trade of the Shares
on the applicable securities exchange or quotation system and other
circumstances reasonably beyond Party A’s or such affiliates’ control.



Insolvency Filing:


Notwithstanding anything to the contrary herein, in the Agreement or in the
Definitions, upon any Insolvency Filing in respect of the Issuer, this
Transaction shall automatically terminate on the date thereof without further
liability of either party to this Confirmation to the other party (except for
any liability in respect of any breach of representation or covenant by a party
under this Confirmation prior to the date of such Insolvency Filing).


The parties hereto agree and acknowledge that (1) at any point prior to any
Insolvency Filing in respect of the Issuer, Party B shall have the unilateral
right to elect Physical Settlement of this Transaction pursuant to the
provisions set forth above under the heading “Settlement Terms”; and (2) this
Transaction shall automatically terminate on the date of any Insolvency Filing
pursuant the provisions set forth in the immediately preceding paragraph solely
to the extent that Party B failed to elect Physical Settlement of this
Transaction pursuant to the provisions set forth above under the heading
“Settlement Terms” prior to the relevant Insolvency Filing.


Extraordinary Dividends:


If a record date for an Extraordinary Dividend occurs during the period from,
and including, the Effective Date to, but excluding, the Maturity Date (or, if
later, the last date on which Shares are delivered by Party B to Party A in
settlement of this Transaction), then, on the date on which Party B pays such
Extraordinary Dividend to holders of record of the Shares, Party B shall pay, to
Party A, an amount in cash equal to the product of such Extraordinary Dividend
and the Base Amount as of such record date.  “Extraordinary Dividend” means the
per Share amount of any cash dividend or distribution declared by the Issuer
with respect to the Shares that is specified by the board of directors of Party
B as an “extraordinary” dividend.



 
16 

--------------------------------------------------------------------------------

 



Acceleration Events:


The following events shall each constitute an “Acceleration Event”:


(a)  
Stock Borrow Events.  The Calculation Agent determines that (A) Party A (or an
affiliate of Party A) is unable to hedge Party A’s exposure to this Transaction
because of the lack of sufficient Shares being made available for Share
borrowing by lenders, or (B) Party A (or an affiliate of Party A) would incur a
cost to borrow Shares to hedge its exposure to this Transaction that is greater
than a rate equal to 200 basis points per annum (a “Stock Borrow Event”).



(b)  
Dividends and Other Distributions.  On any day occurring on or after the Trade
Date and prior to the Maturity Date, Party B declares a distribution, issue or
dividend to existing holders of the Shares of (i) any cash dividend (other than
an Extraordinary Dividend) to the extent the sum of all cash dividends having an
ex-dividend date during the period from, and including, any Forward Price
Reduction Date (with the Trade Date being a Forward Price Reduction Date for
purposes of this clause (b) only) to, but excluding, the next subsequent Forward
Price Reduction Date exceeds, on a per Share basis, the Forward Price Reduction
Amount set forth opposite the first such Forward Price Reduction Date on
Schedule I or (ii) share capital or other securities of another issuer acquired
or owned (directly or indirectly) by Party B as a result of a spin-off or other
similar transaction, for which the related record date occurs during the period
from, and including, the Effective Date to, but excluding, the Maturity Date
(or, if later, the last date on which Shares are delivered by Party B to Party A
in settlement of this Transaction) or (iii) any other type of securities (other
than Shares), rights, warrants or other assets for payment (cash or other
consideration) at less than the prevailing market price (as determined by the
Calculation Agent) for which the related record date occurs during the period
from, and including, the Effective Date to, but excluding, the Maturity Date
(or, if later, the last date on which Shares are delivered by Party B to Party A
in settlement of this Transaction).  To the extent the declaration of a
distribution, issue or dividend contemplated by this paragraph (b) would also be
considered to be the type of event to which Calculation Agent Adjustment would
apply as specified under “Adjustments – Method of Adjustment” above, the
provisions of this paragraph (b) will apply and Calculation Agent Adjustment
shall not apply.



(c)  
ISDA Early Termination Date.  Party A has the right to designate an Early
Termination Date pursuant to Section 6 of the Agreement.



(d)  
Other ISDA Events.  The announcement of any event that if consummated, would
result in an Extraordinary Event (and, for the avoidance of doubt, no Additional
Disruption Event shall be applicable with respect to the definition of
Extraordinary Event contained in the 2002 Definitions) or the occurrence of any
Change in Law or a Delisting; provided that in case of a Delisting, in addition
to the provisions of Section 12.6(a)(iii) of the 2002 Definitions, (x) it will
also


 
17 

--------------------------------------------------------------------------------

 



constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market
(or their respective successors); and (y) if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange, then such exchange or
quotation system shall be deemed to be the Exchange; provided further that the
definition of “Change in Law” provided in Section 12.9(a)(ii) of the 2002
Definitions is hereby amended by replacing the phrase “the interpretation” in
the third line thereof with the phrase “or public announcement of the formal or
informal interpretation”; and provided further that “any applicable law or
regulation”, as used in Section 12.9(a)(ii) of the 2002 Definitions shall
include the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
any rules and regulations promulgated thereunder and any similar law or
regulation, without regard to Section 739 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 or any similar legal certainty provision in
any legislation enacted or rule or regulation promulgated, and the consequences
set forth below under “Termination Settlement” shall apply to any Change in Law
arising from any such act, rule or regulation.


(e)  
Ownership Event.  The Calculation Agent determines that, on any day, as a result
of this Transaction, the Share Amount (as defined below) for such day is equal
to or exceeds the Post-Effective Limit (as defined below) for such day (if any
applies).



For the avoidance of doubt, if any of the above events also constitutes an
Insolvency Filing, then the consequences set forth under “Insolvency Filing”
above shall apply.


For purposes of clause (e) above, the “Share Amount” as of any day is the number
of Shares that Party A and any person whose ownership position would be
aggregated with that of Party A (Party A or any such person, a “Party A Person”)
under any law, rule, regulation or regulatory order that for any reason becomes
applicable to ownership of Shares after the Trade Date (“Applicable Laws”),
owns, beneficially owns, constructively owns, controls, holds the power to vote
or otherwise meets a relevant definition of ownership of under the Applicable
Laws, as determined by the Calculation Agent.  The “Post-Effective Limit” means
(x) the minimum number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Party A Person, or would result in an
adverse effect on a Party A Person, under the Applicable Laws, as determined by
the Calculation Agent, minus (y) 0.5% of the number of Shares outstanding.


Party A represents and warrants to and agrees with Party B that (i) Party A does
not know, as of the Trade Date, of any event or circumstance that will cause the
Share Amount to exceed the Post-Effective Limit on any day during the term of
this Transaction and (ii) Party A will not knowingly cause the Share Amount to
equal or exceed the Post-Effective Limit on any day during the term of this
Transaction.



 
18 

--------------------------------------------------------------------------------

 



Termination Settlement:


Upon the occurrence of any Acceleration Event, Party A shall have the right to
designate, upon at least one Scheduled Trading Day’s notice, any Scheduled
Trading Day following such occurrence to be a Settlement Date hereunder (a
“Termination Settlement Date”) to which Physical Settlement shall apply, and to
select the number of Settlement Shares relating to such Termination Settlement
Date; provided that (i) in the case of an Acceleration Event arising out of an
Ownership Event, the number of Settlement Shares so designated by Party A shall
not exceed the number of Shares necessary to reduce the Share Amount below the
Post-Effective Limit and (ii) in the case of an Acceleration Event arising out
of a Stock Borrow Event, the number of Settlement Shares so designated by Party
A shall not exceed the number of Shares as to which such Stock Borrow Event
exists.  If, upon designation of a Termination Settlement Date by Party A
pursuant to the preceding sentence, Party B fails to deliver the Settlement
Shares relating to such Termination Settlement Date when due or otherwise fails
to perform obligations within its control in respect of this Transaction, it
shall be an Event of Default with respect to Party B and Section 6 of the
Agreement shall apply.  If an Acceleration Event occurs during any Unwind
Period, then, on the Termination Settlement Date relating to such Acceleration
Event, notwithstanding anything herein to the contrary, (i) the Settlement Date
for such Unwind Period shall be the Termination Settlement Date; and (ii) Cash
Settlement or Net Share Settlement shall apply to the portion of the Settlement
Shares relating to such Unwind Period as to which Party A has unwound its hedge
and Physical Settlement shall apply in respect of (x) the remainder (if any) of
the Settlement Shares relating to such Unwind Period and (y) the Settlement
Shares designated by Party A in respect of such Termination Settlement Date.


Private Placement Procedures:


If Party B is unable to comply with the provisions of “Covenant of Party B”
above because of a change in law or a change in the policy of the Securities and
Exchange Commission or its staff, or Party A or Party B otherwise determines,
based on the advice of counsel, that any Settlement Shares to be delivered to
Party A by Party B may not be freely returned by Party A or its affiliates to
securities lenders as described under “Covenant of Party B” above, then delivery
of any such Settlement Shares (the “Restricted Shares”) shall be effected
pursuant to Annex A hereto, unless waived by Party A.


Rule 10b5-1:


It is the intent of Party A and Party B that following any election of Cash
Settlement or Net Share Settlement by Party B, the purchase of Shares by Party A
during any Unwind Period comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
of the Exchange Act and that this Confirmation shall be interpreted to comply
with the requirements of Rule 10b5-1(c).



 
19 

--------------------------------------------------------------------------------

 



Party B acknowledges that (i) during any Unwind Period, Party B does not have,
and shall not attempt to exercise, any influence over how, when or whether Party
A (or its agent or affiliate) effects purchases of Shares in connection with
this Confirmation and (ii) Party B is entering into the Agreement and this
Confirmation in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b-5 promulgated under the Exchange Act.  Party B represents to Party B and
agrees that Party B has not entered into or altered, and will not enter into or
alter, any hedging transaction relating to the Shares corresponding to or
offsetting the Transaction.


Party B hereby agrees with Party A that during any Unwind Period, Party B shall
not communicate, directly or indirectly, any Material Non-Public Information (as
defined herein) to any EDG Personnel (as defined below).  As of the Trade Date,
Party B is not, and as of the Effective Date, Party B will not be, aware of any
Material Non-Public Information.  For purposes of this Transaction, “Material
Non-Public Information” means information relating to Party B or the Shares that
(a) has not been widely disseminated by wire service, in one or more newspapers
of general circulation, by communication from Party B to its shareholders or in
a press release, or contained in a public filing made by Party B with the
Securities and Exchange Commission and (b) a reasonable investor might consider
to be of importance in making an investment decision to buy, sell or hold
Shares.  For the avoidance of doubt and solely by way of illustration,
information should be presumed “material” if it relates to such matters as
dividend increases or decreases, earnings estimates, changes in previously
released earnings estimates, significant expansion or curtailment of operations,
a significant increase or decline of orders, significant merger or acquisition
proposals or agreements, significant new products or discoveries, extraordinary
borrowing, major litigation, liquidity problems, extraordinary management
developments, purchase or sale of substantial assets, or other similar
information.  For purposes of this Transaction, “EDG Personnel” means Anthony
Cicia, Usman Khan, Brian Lehman, John O’Dowd and Andrew Overton.


Maximum Share Delivery:


Notwithstanding any other provision of this Confirmation, in no event will Party
B be required, pursuant to this Transaction, to deliver on any Settlement Date,
whether pursuant to Physical Settlement, Net Share Settlement, Termination
Settlement, any Private Placement Settlement or otherwise, more than a number of
Shares (the “Capped Number of Shares”) equal to 1.75, multiplied by the initial
Base Amount to Party A, subject to reduction by the aggregate number of Shares,
if any, delivered by Party B in settlement of this Transaction on all prior
Settlement Dates.  Party B represents and warrants to Party A (which
representation and warranty shall be deemed to be repeated on each day that the
Transaction is outstanding) that the Capped Number of Shares on such day is
equal to or less than the number of authorized but unissued Shares that are not
reserved for future issuance in connection with transactions in the Shares
(other than the Transaction).



 
20 

--------------------------------------------------------------------------------

 



Transfer and Assignment:


Party A may assign or transfer any of its rights or delegate any of its duties
hereunder, without the prior written consent of Party B, to any affiliate of
Party A whose obligations hereunder and under the Agreement are guaranteed by
Morgan Stanley, so long as (a) such assignee or transferee is organized under
the laws of the United States, any State thereof or the District of Columbia;
(b) Party B will not be required to pay to such assignee or transferee an amount
in respect of an Indemnifiable Tax under Section 2(d)(i)(4) of the Agreement
greater than the amount in respect of which Party B would have been required to
pay Party A in the absence of such assignment or transfer; (c) Party B will not
receive a payment from which an amount has been withheld or deducted on account
of a Tax under Section 2(d)(i) of the Agreement in excess of that which Party A
would have been required to so withhold or deduct in the absence of such
assignment or transfer; and (d) no Event of Default, Potential Event of Default
or Termination Event will occur as a result of such assignment or
transfer.  Notwithstanding any other provision in this Confirmation to the
contrary requiring or allowing Party A to purchase, sell, receive or deliver any
Shares or other securities to or from Party B, Party A may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Party A’s obligations in respect of this Transaction,
and any such designee may assume such obligations.  Party A shall be discharged
of its obligations to Party B only to the extent of any such performance.


Indemnity:


Party B agrees to indemnify Party A and its affiliates and their respective
directors, officers, agents and controlling parties (Party A and each such
affiliate or person being an “Indemnified Party”) from and against any and all
losses, claims, damages and liabilities, joint and several, incurred by or
asserted against such Indemnified Party arising out of any breach of any
covenant or representation made by Party B in this Confirmation or the
Agreement, and Party B will reimburse any Indemnified Party for all reasonable
expenses (including reasonable legal fees and expenses) as they are incurred in
connection with the investigation of, preparation for, or defense of any pending
or threatened claim or any action or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto. Party B will not be liable under
this Indemnity paragraph to the extent that any such loss, claim, damage,
liability or expense is found in a final and nonappealable judgment by a court
to have resulted from Party A’s negligence or willful misconduct.


Acknowledgments:


Non-Reliance:
Applicable.



Additional Acknowledgments:
Applicable.



Agreements and Acknowledgments   
 

 
Regarding Hedging Activities:
Applicable.




 
21 

--------------------------------------------------------------------------------

 



4. The Agreement is further supplemented by the following provisions:


No Collateral or Setoff:


Notwithstanding Section 6(f) or any other provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Party B
hereunder are not secured by any collateral.  Obligations under this Transaction
shall not be set off against any other obligations of the parties, whether
arising under the Agreement, this Confirmation, under any other agreement
between the parties hereto, by operation of law or otherwise, and no other
obligations of the parties shall be set off against obligations under this
Transaction, whether arising under the Agreement, this Confirmation, under any
other agreement between the parties hereto, by operation of law or otherwise,
and each party hereby waives any such right of setoff.  In calculating any
amounts under Section 6(e) of the Agreement, notwithstanding anything to the
contrary in the Agreement, (a) separate amounts shall be calculated as set forth
in such Section 6(e) with respect to (i) this Transaction and (ii) all other
transactions, and (b) such separate amounts shall be payable pursuant to Section
6(d)(ii) of the Agreement.


Delivery of Cash:


For the avoidance of doubt, nothing in this Confirmation shall be interpreted as
requiring Party B to deliver cash in respect of the settlement of this
Transaction, except in circumstances where the required cash settlement thereof
is permitted for classification of the contract as equity by ASC Topic 815,
Derivatives and Hedging, as in effect on the Trade Date (including, without
limitation, where Party B so elects to deliver cash or fails timely to elect to
deliver Shares in respect of such settlement).


Status of Claims in Bankruptcy:


Party A acknowledges and agrees that this confirmation is not intended to convey
to Party A rights with respect to the transactions contemplated hereby that are
senior to the claims of common stockholders in any U.S. bankruptcy proceedings
of Party B; provided, however, that nothing herein shall limit or shall be
deemed to limit Party A’s right to pursue remedies in the event of a breach by
Party B of its obligations and agreements with respect to this Confirmation and
the Agreement; and provided further that nothing herein shall limit or shall be
deemed to limit Party A’s rights in respect of any transaction other than this
Transaction.


Limit on Beneficial Ownership:


Notwithstanding any other provisions hereof, Party A shall not be entitled to
take delivery of any Shares deliverable hereunder (whether in connection with
the purchase of Shares on any Settlement Date or any Termination Settlement
Date, any Private Placement Settlement or otherwise) to the extent (but only to
the extent) that, after such receipt of any Shares hereunder, and after taking
into any Shares concurrently deliverable to Party A pursuant to the Base
Confirmation, (i) the Share Amount would equal or

 
22 

--------------------------------------------------------------------------------

 



exceed the Post-Effective Limit, (ii) Party A’s ultimate parent entity would
purchase, acquire or take (as such terms are used in the Federal Power Act) at
any time on the relevant date in excess of 8.5% of the outstanding Shares or
(iii) Party A and each person subject to aggregation of Shares with Party A
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder (the “Party A Group”) would directly or indirectly beneficially own
(as such term is defined for purposes of Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) in excess of 8.5% of the then
outstanding Shares (each of such events in clauses (i), (ii) and (iii), an
“Excess Ownership Position”).  Any purported delivery hereunder shall be void
and have no effect to the extent (but only to the extent) that, after such
delivery, and after taking into account any Shares concurrently deliverable to
Party A pursuant to the Base Confirmation, an Excess Ownership Position would
exist.  If any delivery owed to Party A hereunder is not made, in whole or in
part, as a result of this provision, Party B’s obligation to make such delivery
shall not be extinguished and Party B shall make such delivery as promptly as
practicable after, but in no event later than one Exchange Business Day after,
Party A gives notice to Party B that, after such delivery, an Excess Ownership
Position would not exist.  Party A shall use its commercially reasonable efforts
to eliminate the existence of an Excess Ownership Position prior to any
Settlement Date.


In addition, notwithstanding anything herein to the contrary, if any delivery
owed to Party A hereunder is not made, in whole or in part, as a result of the
immediately preceding paragraph, Party A shall be permitted to make any payment
due in respect of such Shares to Party B in two or more tranches that correspond
in amount to the number of Shares delivered by Party B to Party A pursuant to
the immediately preceding paragraph; provided that, in all events, Party A shall
make such payment due in respect of the full number of Settlement Shares for the
related Settlement Date to Party B no later than the 45th day following such
Settlement Date (it being understood, for the avoidance of doubt, that this
proviso shall not affect Party B’s obligation to deliver such Settlement Shares
pursuant hereto, including, without limitation, pursuant to the penultimate
sentence of the immediately preceding paragraph).


Miscellaneous:


(a)  
Addresses for Notices.  For the purpose of Section 12(a) of the Agreement:



Address for notices or communications to Party A:


Address:
Morgan Stanley & Co. LLC

 
1585 Broadway

 
New York, NY 10036-8293

Attention:
Anthony Cicia

Telephone Number:
(212) 762-4828

Facsimile Number:
(212) 507-4338




 
23 

--------------------------------------------------------------------------------

 



Address for notices or communications to Party B:


Address:
Pepco Holdings, Inc.

 
701 Ninth Street, N.W.

 
Washington, DC 20068

Attention:
Jane K. Storero

 
Corporate Secretary

Telephone No.:
(202) 872-3487

Facsimile No.:
(202) 331-6659



(b)  
Waiver of Right to Trial by Jury.  Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Confirmation.  Each party (i)
certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Confirmation by, among other things, the mutual waivers and
certifications herein.



Additional Provisions:


The parties hereto intend for:


(a)  
this Transaction to be a “securities contract” as defined in Section 741(7) of
Title 11 of the United States Code (the “Bankruptcy Code”), qualifying for the
protections under Section 555 of the Bankruptcy Code;



(b)  
a party’s right to liquidate this Transaction and to exercise any other remedies
upon the occurrence of any Event of Default under the Agreement with respect to
the other party to constitute a “contractual right” as defined in the Bankruptcy
Code;



(c)  
Party A to be a “financial institution” within the meaning of Section 101(22) of
the Bankruptcy Code; and



(d)  
all payments for, under or in connection with this Transaction, all payments for
the Shares and the transfer of such Shares to constitute “settlement payments”
as defined in the Bankruptcy Code.



If Party A is a bank regulated by the Federal Deposit Insurance Corporation, (i)
Party A recognizes and intends that this Transaction is, and shall constitute, a
“qualified financial contract” as that term is defined in 12 U.S.C.
1821(e)(8)(d)(i), as the same may be amended, modified, or supplemented from
time to time; and (ii) Party A represents and warrants that it is authorized by
appropriate corporate action under applicable law to enter into this Transaction
as evidenced by the execution hereof by an officer of Party A at the level of
vice president or higher.



 
24 

--------------------------------------------------------------------------------

 



Severability:


If any term, provision, covenant or condition of this Confirmation, or the
application thereof to any party or circumstance, shall be held to be invalid or
unenforceable in whole or in part for any reason, the remaining terms,
provisions, covenants and conditions hereof shall continue in full force and
effect as if this Confirmation had been executed with the invalid or
unenforceable provision eliminated, so long as this Confirmation as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Confirmation and the deletion of such
portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of Section
2, 5, 6 or 13 of the Agreement (or any definition or provision in Section 14 to
the extent that it relates to, or is used in or in connection with, any such
Section) shall be so held to be invalid or unenforceable.


[Remainder of page intentionally left blank]



 
25 

--------------------------------------------------------------------------------

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.


Yours faithfully,

     
Morgan Stanley & Co. LLC
       
By:
 /s/ SERKAN SAVASOGLU    
Name: Serkan Savasoglu
   
Title:   Managing Director
       
Confirmed as of the date first written above:
       
Pepco Holdings, Inc.
       
By:
/s/ KEVIN M. McGOWAN
   
Name:  Kevin M. McGowan
   
Title:    Vice President and Treasurer
 






 
26 

--------------------------------------------------------------------------------

 

ANNEX A


PRIVATE PLACEMENT PROCEDURES


(i)           If Party B delivers the Restricted Shares pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
Party B shall be effected in customary (for issuers with a market capitalization
comparable to, and in the same industry as, Party B) private placement
procedures with respect to such Restricted Shares reasonably acceptable to Party
A; provided that if, on or before the date that a Private Placement Settlement
would occur, Party B has taken, or caused to be taken, any action that would
make unavailable either the exemption pursuant to Section 4(2) of the Securities
Act for the sale by Party B to Party A (or any affiliate designated by Party A)
of the Restricted Shares or the exemption pursuant to Section 4(1) or Section
4(3) of the Securities Act for resales of the Restricted Shares by Party A (or
any such affiliate of Party A) or Party B fails to deliver the Restricted Shares
when due or otherwise fails to perform obligations within its control in respect
of a Private Placement Settlement, it shall be an Event of Default with respect
to Party B and Section 6 of the Agreement shall apply.  The Private Placement
Settlement of such Restricted Shares shall include customary (for issuers with a
market capitalization comparable to, and in the same industry as, Party B)
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Party A, due diligence rights (for Party A or any
designated buyer of the Restricted Shares by Party A), opinions and
certificates, and such other documentation as is customary (for issuers with a
market capitalization comparable to, and in the same industry as, Party B) for
private placement agreements, all reasonably acceptable to Party A.  In the case
of a Private Placement Settlement, Party A shall, in its good faith discretion,
adjust the amount of Restricted Shares to be delivered to Party A hereunder in a
commercially reasonable manner to reflect the fact that such Restricted Shares
may not be freely returned to securities lenders by Party A and may only be
saleable by Party A at a discount to reflect the lack of liquidity in Restricted
Shares.  Notwithstanding the Agreement or this Confirmation, the date of
delivery of such Restricted Shares shall be the second Clearance System Business
Day following notice by Party A to Party B of the number of Restricted Shares to
be delivered pursuant to this clause (i).  For the avoidance of doubt, delivery
of Restricted Shares shall be due as set forth in the previous sentence and not
be due on the Settlement Date or Termination Settlement Date that would
otherwise be applicable.


(ii)           If Party B delivers any Restricted Shares in respect of this
Transaction, Party B agrees that (i) such Shares may be transferred by and among
Party A and its affiliates and (ii) after the minimum “holding period” within
the meaning of Rule 144(d) under the Securities Act has elapsed after the
applicable Settlement Date, Party B shall (so long as Party A or any such
affiliate is not an “affiliate” of Party B within the meaning of Rule 144 under
the Securities Act) promptly remove, or cause the transfer agent for the Shares
to remove, any legends referring to any transfer restrictions from such Shares
upon delivery by Party A (or such affiliate of Party A) to Party B or such
transfer agent of seller’s and broker’s representation letters customarily
delivered by Party A or its affiliates in connection with resales of restricted
securities pursuant to Rule 144 under the

A-1
 
 

--------------------------------------------------------------------------------

 



Securities Act, each without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Party A (or such affiliate of Party A).



A-2
 
 

--------------------------------------------------------------------------------

 

ANNEX B


FORM OF OPINION OF COUNSEL


1.           The shares of common stock, par value $0.01, of the Company (the
“Shares”) initially issuable under the Additional Forward Agreement (as defined
in the Purchase Agreement) pursuant to Physical Settlement (as defined in the
Additional Forward Agreement) have been duly authorized and, when issued to, and
paid for by, the Forward Counterparty pursuant to the terms of the Additional
Forward Agreement, will be validly issued, fully paid and non-assessable, and
the issuance of such Shares is not subject to any preemptive rights under the
General Corporation Law of the State of Delaware or the restated certificate of
incorporation or amended and restated bylaws of the Company.


2.           No consent, approval, authorization, or order of, or qualification
with, any governmental body or agency under the laws of the State of New York or
any federal law of the United States of America that in our experience is
normally applicable to general business corporations in relation to transactions
of the type contemplated by the Additional Forward Agreement, or the General
Corporation Law of the State of Delaware, is required for the execution,
delivery and performance by the Company of its obligations under the Additional
Forward Agreement, except such (a) as may be required under federal or state
securities or Blue Sky laws or (b) relating specifically to public utility
holding companies or the utilities industry, as to which we express no opinion.


3.           The execution and delivery by the Company of, and the performance
by the Company of its obligations under, the Additional Forward Agreement will
not contravene (i) the restated certificate of incorporation or amended and
restated bylaws of the Company, (ii) any agreement that is specified in an annex
to the legal opinion or (iii) any provision of the laws of the State of New York
or any federal law of the United States of America that in our experience is
normally applicable to general business corporations in relation to transactions
of the type contemplated by the Additional Forward Agreement, or the General
Corporation Law of the State of Delaware, provided that we express no opinion as
to (a) federal or state securities or Blue Sky laws or (b) laws relating
specifically to public utility holding companies or the utilities industry.


4.           The Additional Forward Agreement has been duly authorized, executed
and delivered by the Company and is a valid and binding agreement of the
Company, enforceable in accordance with its terms.

B-1
 
 

--------------------------------------------------------------------------------

 

ANNEX C
FORM OF GUARANTEE


March 6, 2012


To:           Pepco Holdings, Inc.


Ladies and Gentlemen:


In consideration of Pepco Holdings, Inc. (hereinafter “Counterparty”) having
entered into or entering into that certain trade dated as of March 6, 2012,
Confirm Number [MS CONFIRM NUMBER] with Morgan Stanley & Co. LLC (hereinafter
“Obligor”) (such confirmation exchanged between the parties hereinafter the
“Confirmation”), Morgan Stanley, a Delaware corporation (hereinafter
“Guarantor”), hereby irrevocably and unconditionally guarantees to Counterparty,
with effect from the date of the Confirmation, the due and punctual payment of
all amounts payable by Obligor under the Confirmation when the same shall become
due and payable, whether on scheduled payment dates, upon demand, upon
declaration of termination or otherwise, in accordance with, and subject to, the
terms of the Confirmation and giving effect to any applicable grace period. Upon
failure of Obligor punctually to pay any such amounts, and upon written demand
by Counterparty to Guarantor at its address set forth in the signature block of
this guarantee (the “Guarantee”) (or to such other address as Guarantor may
specify in writing), Guarantor agrees to pay or cause to be paid such amounts;
provided that delay by Counterparty in giving such demand shall in no event
affect Guarantor's obligations under this Guarantee. This Guarantee is of
payment and not of collection.


Guarantor hereby agrees that its obligations hereunder shall be continuing and
unconditional and will not be discharged except by complete payment of the
amounts payable under the Confirmation, irrespective of (1) any claim as to the
Confirmation's validity, regularity or enforceability or the lack of authority
of Obligor to execute or deliver the Confirmation; or (2) any change in or
amendment to the Confirmation; or (3) any waiver or consent by Counterparty with
respect to any provisions thereof; or (4) the absence or existence of any action
to enforce the Confirmation, or the recovery of any judgment against Obligor or
of any action to enforce a judgment against Obligor under the Confirmation; or
(5) the dissolution, winding up, liquidation or insolvency of Obligor, including
any discharge of obligations therefrom; or (6) any similar circumstance which
might otherwise constitute a legal or equitable discharge or defense of a
guarantor generally.


Guarantor hereby waives diligence, presentment, demand on Obligor for payment or
otherwise (except as provided hereinabove), filing of claims, requirement of a
prior proceeding against Obligor and protest or notice, except as provided for
in the Confirmation with respect to amounts payable by Obligor.  If at any time
payment under the Confirmation is rescinded or must be otherwise restored or
returned by Counterparty upon the insolvency, bankruptcy or reorganization of
Obligor or Guarantor or otherwise,

C-1
 
 

--------------------------------------------------------------------------------

 



Guarantor's obligations hereunder with respect to such payment shall be
reinstated upon such restoration or return being made by Counterparty.


Guarantor represents to Counterparty, as of the date hereof, that:


1.           it is duly organized and validly existing under the laws of the
jurisdiction of its incorporation and has full power and legal right to execute
and deliver this Guarantee and to perform the provisions of this Guarantee on
its part to be performed;


2.           its execution, delivery and performance of this Guarantee have been
and remain duly authorized by all necessary corporate action and do not
contravene any provision of its certificate of incorporation or by-laws or any
law, regulation or contractual restriction binding on it or its assets;


3.           all consents, authorizations, approvals and clearances (including,
without limitation, any necessary exchange control approval) and notifications,
reports and registrations requisite for its due execution, delivery and
performance of this Guarantee have been obtained from or, as the case may be,
filed with the relevant governmental authorities having jurisdiction and remain
in full force and effect and all conditions thereof have been duly complied with
and no other action by, and no notice to or filing with, any governmental
authority having jurisdiction is required for such execution, delivery or
performance; and


4.           this Guarantee is its legal, valid and binding obligation
enforceable against it in accordance with its terms except as enforcement hereof
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors' right or by general equity
principles.


Each of the provisions contained in this Guarantee shall be severable and
distinct from one another and if one or more of such provisions are now or
hereafter becomes invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions of this Guarantee shall not in any
way be affected, prejudiced or impaired thereby.


By accepting this Guarantee and executing the Confirmation, Counterparty agrees
that Guarantor shall be subrogated to all rights of Counterparty against Obligor
in respect of any amounts paid by Guarantor pursuant to this Guarantee, provided
that Guarantor shall be entitled to enforce or to receive any payment arising
out of or based upon such right of subrogation only to the extent that it has
paid all amounts payable by Obligor under the Confirmation.


This Guarantee shall expire on March 5, 2013, however, this guarantee may be
terminated upon 15 days prior written notice to that effect actually received by
Counterparty. Such expiration or termination shall not, however, affect or
reduce Guarantor's obligation hereunder for any liability of Obligor incurred
with respect to transactions entered into by Obligor prior to such expiration.



C-2
 
 

--------------------------------------------------------------------------------

 



This Guarantee shall be governed by and construed in accordance with the laws of
the State of New York, without reference of its choice of law doctrine. All
capitalized terms not otherwise defined herein shall have the respective
meanings assigned to them in the Confirmation.

       
MORGAN STANLEY
                 
By:
   
Name:
   
Title:
   
Address:
1585 Broadway
   
New York, NY 10036
 
Attn:
Treasurer
 
Fax No.
212-762-0337
 
Phone:
212-761-4000
 




C-3
 
 

--------------------------------------------------------------------------------

 
